Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 27, 2022 has been entered.
Status of Claims
Claims 1, 3-8 and 10-18 are pending. Claims 2 and 9 are canceled, claim 18 is newly added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least  one nozzle for injecting oil into the gearbox (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, the recitation of the output gear comprising a disc-shaped gear body and gear ring (see lines 2-3) is confusing in that claim 1, in the section of lines 17-19 appears to already recite this limitation, and it is not clear whether the recitation in claim 10 is intended to be redundant or actually refer to some other limitation. Similarly in claim 11, lines 2-3, the recitation of the ring gear comprising first and second gear rings arranged back-to-back to each other is confusing in that claim 1, in the section of lines 17-19 appears to already recite this limitation, and it is not clear whether the recitation in claim 11 is intended to be redundant or actually refer to some other limitation. A similar condition is present in claim 12, lines 1-2, as regards the recitation of the gear body and shaft being “integrally formed”.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miehle et al. (DE 10 2017 214 745, cited by applicant) in view of Falk et al. (US 2,038,509). Miehle et al. teach a drive train which is capable of being used with an electric truck or other electric vehicles, including a transmission (4) with a housing (not separately referenced, surrounding 2c, 3c, 4b, 5, 6c, 7c), including an output shaft (4a) extending in an axial direction across a wall of the housing and capable of powering a further drive shaft, at least one output gear (4b) inside the gearbox housing on the output shaft (4a), at least first and second electric motors (2, 3) with respective drive shafts (2b, 3b) and gears (2c, 3c) connected to the output gear (4b), first and second motors of the motor ‘team’ being arranged on the same longitudinal side of the housing forming a pair of motors, first and second motors being arranged on opposite lateral sides of the housing forming a pair of motors, the motors being coaxial with their respective drive shafts (i.e., A1, A2), the team of motors comprising four electric motors comprising two pairs (additional motor pair: 6, 7), at least one pair of motors being mirror-symmetric with respect to one or more of a plane perpendicular to the axial direction or a plane perpendicular to the lateral direction, the input gears of the motors (2c, 3c, 6c, 7c) being directly coupled to an output gear (4b), the housing characterized by having an axial dimension (e.g., thickness in figure 1) being less than the lateral direction (e.g., left-right in figure 2) or vertical direction (e.g., up-down in figure 2).
As regards claim 1: The reference to Miehle et al. is discussed above and while teaching a plural motor and gearing arrangement, does not positively illustrate the output connecting to a cardan shaft. To the extent that a cardan shaft is well known as a drive transmission device, and the arrangement of Miehle et al. is intended to use in driving a vehicle, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the output shaft as specifically connecting to a cardan shaft at an end of the output shaft for the well understood purpose of ensuring that the drive force generated by the motors is transmitted to an output driving element such as a wheel, in order to ensure that the vehicle is capable of movement.  
As regards claim 1: The reference to Miehle et al. is discussed above, and while teaching an output gear, does not specifically teach that the gear includes a disc shaped gear body and at least one ring gear detachably connected, and/or “wherein a first and a second gear ring” are provided with helical teeth, positioned back-to-back, the gear body and output shaft being integrally formed. Falk et al. teach that it is long- known to provide a gear wheel as including a disc shaped body (14, 15) integrated with a shaft (22) once constructed or formed by a construction or assembly process, the gearing including first and second gear rings (10) having a helical tooth configuration (page 1, left col., lines 28 and 30-31) arranged back-to-back. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the output gear taught by Miehle et al. as constituting a disc shaped gear body and at least one ring gear detachably connected, and/or “wherein a first and a second gear ring” are provided back-to-back, the gear body and output shaft being integrally formed as disclosed by Falk et al. for the purpose of providing a structure where the gear ring can be replaced if needed (e.g., due to wear) resulting in a structure which is of high strength and rigidity (Falk et al., page 1, right col., lines 3-5), while being comparatively light in weight and capable of being accurately balanced (Falk et al., page 1, right col., lines 5-10), resulting in an improved drive train.
As further regards claim 8, and the provision of the operation of the motors with the same torque, Initially the reference to Miehle does not teach that the motors are rated differently, and as such, in order to prevent one overrunning the other, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to operate the motors at the same torque to ensure that one motor does not attempt to over-run the other, and/or so that one motor does not draw a greater current than the other, a running of the motors at the same torque providing an even torque distribution and preventing jamming or un-even force distribution associated with one of the motors operating at a substantially different torque level than the other. 
As further regards claim 13, while Miehle et al. teach the motor gearing being smaller than the output gearing (4b), by an undisclosed ratio, the reference does not specifically teach the ratio being “approximately 10”. It is well understood to provide a speed step-down gearing for commonly used electric motors so as to allow the use of the motor in a beneficial torque-speed region, and it is also well held to be within the skill of the ordinary practitioner to adjust a parameter which is already taught in general terms for the purpose of optimization. Miehle et al. already teach a step-down gearing, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the step-down ratio as being “approximately 10” for the purpose of allowing a motor with a most-efficient speed-torque curve that is associated with a higher rotational speed to be used in driving the vehicle.
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards including the limitations of claims 10-12 in claim 1, the examiner notes that applicant has indeed apparently made such an inclusion. Applicant has also left claims 10-12 pending, resulting in the scope of these claims being confusing due to the apparently redundant recitation (see the section under 35 USC §112 above). Applicant asserts that the modification of the gear wheel taught by Miehle et al. to include the structure as taught by Falk et al. “would not be obvious or feasible”, but as best the examiner can determine from applicant’s comments, this is a speculative conclusion and is not accompanied by any evidence. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Applicant has asserted that the arrangement taught by Falk lacks “an output gear that is integrally formed with the output shaft”. Initially, the term “integral” is given its common meaning: being essential to completeness, formed as a unit with another part, composed of integral parts and/or lacking nothing essential (i.e., entire), and the forming process for the gear taught by Falk would reasonably include the casting process for the pieces and the assembly of the pieces – note that without the latter step the gear cannot reasonably be called ‘formed’. It is also reasonably clear from the application that applicant’s own gear, which as disclosed and as claimed constitutes the output shaft, disc-shaped body and gear rings arranged back to back, is not a one-piece element (see claim 10, figure 3, and specification page 9, lines 10-12; page 12, lines 2-3).
As regards claim 18: in general, the use of a nozzle and lubrication system for a motor and/or gear set is not in any way unknown (see the references to Roddis, Cimatti et al., Greiter, Pritchard et al. and Knoblauch et al.), the available prior art references taken separately or as a whole are not deemed to teach all limitations of claim 18 as taken as a whole.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616